PER CURIAM.
We affirm the trial court’s imposition of sentence under the Youthful Offender Act, Section 958.05, Florida Statutes (1981), without prejudice to appellant’s right to seek post-conviction relief, Rule 3.850, Florida Rules of Criminal Procedure, with respect to the trial court’s failure to comply with the requirements of Section 39.111(6), Florida Statutes (1981), before imposing adult sanctions. See, Harvey v. State, 408 So.2d 579 (Fla. 5th DCA 1981).
LARRY G. SMITH, JOANOS and THOMPSON, JJ., concur.